         Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 1 of 31




                           THE UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

IN RE:                                               §
                                                     §
WATSON VALVE SERVICES, INC.,                         §             CASE NO. 20-30968
                                                     §
      Debtor.                                        §             (Chapter 11)



MASSIEL NUNEZ, INDIVIDUALLY, AS                      §
PERSONAL REPRESENTATIVE OF THE                       §
ESTATE OF GILBERTO MENDOZA                           §
CRUZ, DECEASED, AND AS NEXT OF                       §
FRIEND TO I.M. AND A.M. (MINORS),                    §
                                                     §
         Plaintiffs,                                 §      ADVERSARY NO. __________
                                                     §
vs.                                                  §
                                                     §
ARC SPECIALTIES, INC., AUTOMATION                    §
PLUS, INC., AUTOMATION PROCESS,                      §
INC., FIRESTONE CRYOGENICS, INC.,                    §
FIRESTONE CRYOGENIC EQUIPMENT,                       §
INC., TELEDYNE TECHNOLOGIES, INC.                    §
F/K/A DETCON INC., TELEDYNE                          §
EXPLORATION COMPANY, DETCON,                         §
INC. D/B/A/ OLDHAM, TELEDYNE                         §
DETCON, INC., 3M COMPANY, TRCC,                      §
LLC, DATAONLINE, LLC AND                             §
INDUSTRIAL SCIENTIFIC                                §
CORPORATION,                                         §
                                                     §
         Defendants.                                 §

                                    NOTICE OF REMOVAL

         Watson Valve Services, Inc. (the “Debtor”) files this Notice of Removal of the state court

action styled, Massiel Nunez, Individually, as Personal Representative of the Estate of Gilberto

Mendoza Cruz, Deceased, and as Next Friend to I.M. and A.M. (Minors) v. ARC Specialties,

Inc., Automation Plus, Inc., Automation Process, Inc., Firestone Cryogenics, Inc., Firestone

                                                                                        1|Page
       Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 2 of 31




Cryogenic Equipment, Inc., Teledyne Technologies, Inc., f/k/a Detcon Inc., Teledyne Exploration

Company, Detcon, Inc. d/b/a/ Oldham, Teledyne Detcon, Inc., 3M Company, TRCC, LLC,

DataOnline, LLC and Industrial Scientific Corporation, Cause No. 2020-40011, in the 151st

Judicial District Court of Harris County, Texas (the “State Court Action”).

                      I.     Procedural Background and Nature of Suit

       1.      On July 7, 2020, Massiel Nunez, Individually, as Personal Representative of the

Estate of Gilberto Mendoza Cruz, Deceased, and as Next Friend to I.M. and A.M. (Minors)

(collectively “Plaintiffs”) filed an Original Petition, Request for Disclosure and Rule 193.7

Notice against ARC Specialties, Inc., Automation Plus, Inc., Automation Process, Inc., Firestone

Cryogenics, Inc., Firestone Cryogenic Equipment, Inc., Teledyne Technologies, Inc., f/k/a

Detcon Inc., Teledyne Exploration Company, Detcon, Inc. d/b/a/ Oldham, Teledyne Detcon,

Inc., 3M company, TRCC, LLC, DataOnline, LLC and Industrial Scientific Corporation.

       2.      In their Original Petition, Plaintiffs assert negligence, gross negligence, and

product liability claims against the named defendants.

       3.      On August 6, 2020 3M Company filed its Original Third Party Petition, naming

Watson Grinding and Manufacturing Co. and Watson Valve Services, Inc.

       4.      On February 6, 2020, the Debtor filed its voluntary petition under Chapter 11 of

title 11 of the United States Code, commencing the bankruptcy case captioned In re Watson

Valve Services, Inc., Case No. 20-30968, in the United States Bankruptcy Court for the Southern

District of Texas, Houston Division (the “Chapter 11 Bankruptcy Case”).




                                                                                     2|Page
       Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 3 of 31




                                        II.     Basis for Removal

        5.      This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule

9027, and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference

entered by the District Court of this District on March 10, 2005.

        6.      This Notice of Removal has been timely filed pursuant to Bankruptcy Rule

9027(a)(3). In re R.E. Loans, LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex.

Aug. 8, 2012) and the Bankruptcy Court’s May 8, 2020 Order (I) Modifying the Automatic Stay,

(II) Setting the Deadline for Filing Notices of Removal. See Doc. No. 174.

        7.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

        8.      Cases subject to jurisdiction are removable under the authority of 28 U.S.C. §

1452(a) (“A party may remove any claim or cause of action . . . to the district court for the

district where such civil action is pending, if such district court has jurisdiction of such claim or

cause of action under section 1334 of this title”). The State Court Action, including all claims

and causes of action asserted therein, is a civil action other than a proceeding before the United

States Tax Court. The State Court Action is not a civil action by a government unit to enforce

such government unit’s police or regulatory power.

        9.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings . . . arising in or related to cases

under title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11

case, i.e. the Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings

include any case whose outcome “could conceivably have any effect on the administration of the

estate.” In re Wood, 825 F.2d 90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d

736, 740 (5th Cir. 1993).



                                                                                             3|Page
       Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 4 of 31




       10.     The resolution of this State Court Action will have a direct impact on the

bankruptcy estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11

Bankruptcy Case because the outcome of State Court Action could conceivably change the

Debtor’s rights, liabilities, or options in a way that would have an effect upon the handling and

administration of the bankruptcy estate.

       11.     Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal

to this Court is proper pursuant to 28 U.S.C. § 1452(a).

                        III.    Core or Non-Core Bankruptcy Jurisdiction

       12.     This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding

under 28 U.S.C. § 157(b)(2)(A). The claims and causes of action in the State Court Action have

a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.

       13.     Upon removal of the State Court Action, the Debtor consents to the entry of final

orders or judgment by this Court.

                                      IV.    Parties and Notice

       14.     Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local

Rule 9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a

copy of this Notice of Removal is being filed with the clerk of the 151st Judicial District Court of

Harris County, Texas.

       15.     In accordance with Local Rule 9027-1(a), the names and addresses of the parties

and counsel in the State Court Action, who have or will be served with the notice, are as follows:



                                                                                         4|Page
  Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 5 of 31




Chance A. McMillan                  Matthew S. Okin
Wayne D. Collins                    James W. Bartlett, Jr.
Mathew Mendoza                      Edward A. Clarkson, III
MCMILLAN FIRM, P.L.L.C.             OKIN ADAMS LLP
440 Louisiana Street, Suite 1200    1113 Vine St. Suite 240
Houston, Texas 77002                Houston, Texas 77002
Telephone: 281-888-2131             Direct: (713) 255-8851
Facsimile: 832-831-2175             Main: (713) 228-4100
cam@mcmillanfirm.com                Facsimile: (888) 865-2118
wdc@mcmillanfirm.com                mokin@okinadams.com
mem@mcmillanfirm.com                jbartlett@okinadams.com
filing@mcmillanfirm.com             eclarkson@okinadams.com

AND                                 COUNSEL FOR ROBERT E. OGLE, CHAPTER
                                    11 TRUSTEE OF THE ESTATE OF WATSON
Hilda Sibrian                       VALVE SERVICES, INC.
THE LAW OFFICES OF HILDA SIBRIAN,
P.C.                                Ernest P. Gieger, Jr.
846 North Loop                      Brendan P. Doherty
Houston, Texas 77009                GIEGER, LABORDE & LAPEROUSE L.L.C.
Telephone: 713-863-1515             701 Poydras Street, Suite 4800
Facsimile: 713-863-7444             New Orleans, Louisiana 70139
hilda@sibrianlaw.com                egieger@glllaw.com
                                    bdoherty@glllaw.com
ATTORNEYS FOR PLAINTIFFS
                                    ATTORNEYS FOR WATSON VALVE
Damon J. Brinson                    SERVICES, INC.
BOWMAN AND BROOKE, LLP
2901 Via Fortuna Drive, Suite 500   John V. McCoy
Austin, Texas 78746                 Michael I. Ramirez
Telephone: (512) 874-3800           MCCOY LEAVITT LASKEY, LLC
Facsimile: (512) 874-3801           N19 W24200 Riverwood Drive, Suite 125
Damon.Brinson@bowmanandbrooke.com   Waukesha, Wisconsin 53188
                                    (262) 522-7000
Katherine M. Handy                  (262) 552-7020
BOWMAN AND BROOKE, LLP              jmccoy@mlllaw.com
5830 Granite Parkway, Suite 1000    mramirez@mlllaw.com
Plano, Texas 75024
Telephone: (972) 616-1700           COUNSEL FOR WATSON GRINDING &
Facsimile: (972) 616-1701           MANUFACTURING CO.
Katherine.Handy@bowmanandbrooke.com

ATTORNEYS FOR DEFENDANT 3M
COMPANY




                                                                    5|Page
       Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 6 of 31




    Erin E. Jones                                   Wayne Kitchens
    Ruth Van Meter                                  Heather McIntyre
    Jacqueline Q. Pham                              HUGHESWATTERSASKANASE, LLP
    JONES MURRAY & BEATTY, LLP                      Total Plaza
    4119 Montrose Blvd, Suite 230                   1201 Louisiana, 28th Floor
    Houston, Texas 77006                            Houston, Texas 77002
    Telephone: 832-529-1999                         Telephone: (713) 759-0818
    Facsimile: 832-529-5513                         Facsimile: (713) 759-6834
    erin@jmbllp.com                                 wkitchens@hwa.com
    ruth@jmbllp.com                                 hmcintyre@hwa.com
    jackie@jmbllp.com
                                                    COUNSEL FOR JANET S. NORTHRUP,
    SPECIAL COUNSEL FOR JANET S.                    CHAPTER 11 TRUSTEE OF THE ESTATE OF
    NORTHRUP, CHAPTER 11 TRUSTEE OF                 WATSON GRINDING AND MANUFACTURING
    THE ESTATE OF WATSON GRINDING &                 CO.
    MANUFACTURING CO.

                                    V.      Process and Pleadings

       16.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b),

true and correct copies of all process and pleadings filed in the State Court Action (as set forth in

the attached Exhibit “A”) have been provided.

       17.     In the State Court Action, citations were issued as to all Defendants. Citations do

not appear to have been served on parties as yet.

       18.     In accordance with Bankruptcy Rule 9027(c), the Debtor will promptly file a

notice of the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Debtor notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety

to this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.



                                  [Signature block on next page]




                                                                                          6|Page
      Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 7 of 31




Dated: August 7, 2020                    Respectfully submitted,

                                         OKIN ADAMS LLP

                                         By: /s/ James W. Bartlett
                                         Matthew S. Okin
                                         Texas State Bar No. 00784695
                                         James W. Bartlett, Jr.
                                         Texas State Bar No. 00795238
                                         Edward A. Clarkson, III
                                         Texas Bar No. 24059118
                                         1113 Vine St. Suite 240
                                         Houston, Texas 77002
                                         Direct: (713) 255-8851
                                         Main: (713) 228-4100
                                         Fax: (888) 865-2118
                                         mokin@okinadams.com
                                         jbartlett@okinadams.com
                                         eclarkson@okinadams.com

                                         COUNSEL FOR ROBERT E. OGLE, CHAPTER
                                         11 TRUSTEE OF THE ESTATE OF WATSON
                                         VALVE SERVICES, INC.

                                            –AND –

                                         By: /s/ Brendan P. Doherty .
                                         Ernest P. Gieger
                                         Texas Bar No. 24054169
                                         Email: egieger@glllaw.com
                                         Brendan P. Doherty
                                         Texas Bar No. 24075923
                                         Email: bdoherty@glllaw.com
                                         GIEGER, LABORDE & LAPEROUSE, LLC
                                         5151 San Felipe, Suite 750
                                         Houston, Texas 77056
                                         Telephone: (832) 255-6000
                                         Facsimile: (832) 255-6001

                                         ATTORNEYS FOR WATSON VALVE
                                         SERVICES, INC.




                                                                        7|Page
      Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 8 of 31




                              CERTIFICATE OF SERVICE

        I certify that on August 7, 2020, a true and correct copy of the foregoing Notice of
Removal was served via ECF/PACER to all parties registered to receive such service and/or via
First Class mail to all known counsel of record.

                                           /s/ Brendan P. Doherty       .
                                          Brendan P. Doherty




                                                                                   8|Page
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 9 of 31

              2020-40011 / Court: 151




                                                          k
                                                       ler
                                                    tC
                                                ric
                                             ist
                                          sD
                                        es
                                      rg
                                   Bu
                                 n
                              ily
                            ar
                          M
                        of
                      e
                  ffic
               yO
            op
          C
       ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 10 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 11 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 12 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 13 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 14 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 15 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 16 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 17 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 18 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 19 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 20 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 21 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 22 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 23 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 24 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 25 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 26 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 27 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 28 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 29 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 30 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
Case 20-30968 Document 297 Filed in TXSB on 08/07/20 Page 31 of 31




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           sD
                                        es
                                      rg
                                   Bu
                                 n
                               ily
                             ar
                          M
                        of
                      e
                   ffic
                O
                y
             op
          C
        ial
     fic
  of
Un
